IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00166-CV
                                No. 10-18-00049-CV

DOUBLE DIAMOND, INC.,
                                                           Appellant
v.

WHITE BLUFF PROPERTY OWNERS ASSOCIATION, INC.,
                                   Appellee



                          From the 66th District Court
                              Hill County, Texas
                     Trial Court Nos. 53310-A and 53310-B


                          MEMORANDUM OPINION


      Appellant, Double Diamond, Inc., and appellee, White Bluff Property Owners

Association, Inc., have informed this Court that they have settled their disputes in

appellate cause numbers 10-17-00166-CV and 10-18-00049-CV. Accordingly, the parties

have filed joint motions in both appellate cause numbers. See TEX. R. APP. P. 42.1(a)(2).

Specifically, in both appellate cause numbers, the parties filed “Joint Motion[s] for

Disposition Pursuant to Settlement Agreement,” requesting that we:           (1) lift the
abatement of the appeals; (2) set aside the trial court’s final judgments in trial court cause

numbers 53310-A and 53310-B; (3) render judgment dismissing all claims, with each party

to bear their own costs of court; (4) order that all costs on appeal shall be borne by the

party or parties incurring same; and (5) order that this Court’s mandate in both appeals

shall issue immediately.

       “While we cannot both vacate the trial court’s judgment and dismiss the appeal,

the appellate rules allow us to render judgment vacating the trial court’s judgment and

dismissing the case, whether that rendition occurs after we consider the merits of the

appeal or in effectuating the parties’ settlement agreement.” Braums, Inc. v. Sifuentes, No.

02-16-00001-CV, 2016 Tex. App. LEXIS 1988, at *1 (Tex. App.—Fort Worth Feb. 25, 2016,

no pet.) (mem. op.) (footnotes omitted) (collecting cases); see TEX. R. APP. P. 42.1(a)(2)(A),

(B), 43.2(e), (f). Accordingly, we grant the parties’ joint motions in appellate cause

numbers 10-17-00166-CV and 10-18-00049-CV. As such, we lift the abatement in these

cases, and without regard to the merits and effectuating the parties’ settlement

agreement, we vacate and set aside the trial court’s final judgments in trial court cause

numbers 53310-A and 53310-B, and dismiss these cases with prejudice. See TEX. R. APP.

P. 42.1(a)(2)(A), 43.2(e); see also Sifuentes, 2016 Tex. App. LEXIS 1988, at *1 & n.8.

       Relying on the parties’ settlement agreement, as articulated in the parties’ joint

motion in each case, we order that each party bear their own costs of court and the costs

of these appeals shall be paid by the party incurring same.              See TEX. R. APP. P.


Double Diamond, Inc. v. White Bluff Prop. Owners Ass’n, Inc.                             Page 2
42.1(a)(2)(A), (d), 43.4. And furthermore, we order that this Court’s mandate in each of

these cases shall issue immediately.




                                                       AL SCOGGINS
                                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motions granted; cases dismissed
Opinion delivered and filed December 19, 2018
[CV06]




Double Diamond, Inc. v. White Bluff Prop. Owners Ass’n, Inc.                      Page 3